NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  DAIMEN JOSEPH IRIZARRY, Petitioner.

                         No. 1 CA-CR 19-0116 PRPC
                             FILED 10-31-2019


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-106178-001
              The Honorable Christopher T. Whitten, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Shell & Nermyr, P.L.L.C., Chandler
By Charles K. Shell
Counsel for Petitioner
                            STATE v. IRIZARRY
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones, Judge James B. Morse Jr., and Judge Diane
M. Johnsen delivered the decision of the Court.


P E R C U R I A M:

¶1           Daimen Irizarry seeks review of the superior court’s order
dismissing his petition for post-conviction relief, filed pursuant to Arizona
Rule of Criminal Procedure 32.1. This is the petitioner’s second successive
petition.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that the petitioner has not shown any abuse of
discretion.

¶4            Accordingly, we grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2